108 F.3d 1377
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William B. PROWELL, Plaintiff-Appellant,v.Mark H. LUTTRELL, Warden;  M. Jackson, Case Manager;  JohnDoe(s), Defendants-Appellees.
No. 94-5930.
United States Court of Appeals, Sixth Circuit.
March 17, 1997.

E.D.Ky., No. 94-00039;  Jennifer B. Coffman, Judge.
E.D.Ky.
AFFIRMED.
Before:  JONES, SUHRHEINRICH, and SILER, Circuit Judges.

ORDER

1
William B. Prowell, a pro se federal prisoner, appeals a district court order dismissing his civil rights complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary, declaratory, and injunctive relief, Prowell sued multiple federal prison officials contending that his rights under the First, Fifth, and Eighth Amendments were violated because he was unable to complete his college education during his initial confinement.  Prowell also asserted a federal tort claim of negligence which he later abandoned in the district court.  Upon de novo review of a magistrate judge's report, the district court dismissed the complaint as frivolous.


3
On appeal, Prowell's brief, which he has entitled as a motion for relief of judgment, argues that he should not have been released from custody in Canton, Ohio.  Prowell states his release in Canton caused him to relapse to the use of cocaine, resulting in his parole being revoked.  Prowell also states that the district court erred in not appointing him counsel and that the district court should not have dismissed his complaint as frivolous as he was entitled to a college education.


4
The dismissal of the complaint pursuant to 28 U.S.C. § 1915(d) is reviewed under the abuse of discretion standard.  See Denton v. Hernandez, 504 U.S. 25, 33 (1992).  The district court may dismiss a complaint as frivolous if it lacks an arguable basis in law or in fact.  Neitzke v. Williams, 490 U.S. 319, 325 (1989).  Claims that lack an arguable basis in law include claims of infringement of legal interests which clearly do not exist.  Id. at 327-28.


5
Prowell's release argument is not reviewable on appeal as this argument was not first presented to the district court.  Foster v. Barilow, 6 F.3d 405, 407 (6th Cir.1993).  Prowell's assertion that the district court erred by not appointing him counsel is meritless as there is no constitutional right to appointed counsel in a civil case, Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir.1993), and appointed counsel is not appropriate when a litigant's claims are frivolous.  Mars v. Hanberry, 752 F.2d 254, 256 (6th Cir.1985).


6
Finally, Prowell's constitutional claims are frivolous.  The fact that the prison did not offer a college education to its inmates did not violate Prowell's First, Fifth, and Eighth Amendment rights.


7
Accordingly, we affirm the district court's order.